Presentation to McGraw-Hill August 22, 2011 2 Disclaimer THESE MATERIALS ARE FOR GENERAL INFORMATIONAL PURPOSES ONLY. THEY DO NOT HAVE REGARD TO THE SPECIFIC INVESTMENT OBJECTIVE, FINANCIAL SITUATION, SUITABILITY, OR THE PARTICULAR NEED OF ANY SPECIFIC PERSON WHO MAY RECEIVE THESE MATERIALS, AND SHOULD NOT BE TAKEN AS ADVICE ON THE MERITS OF ANY INVESTMENT DECISION. THE VIEWS EXPRESSED HEREIN REPRESENT THE OPINIONS OF EACH OF JANA PARTNERS LLC AND ONTARIO TEACHERS’ PENSION PLAN (EACH, A “SHAREHOLDER”), WHICH OPINIONS MAY CHANGE
